Citation Nr: 0723740	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-05 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to August 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 2006, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

A chronic lung disability was not present in service or until 
years thereafter, and is not etiologically related to the 
veteran's active duty service.  


CONCLUSION OF LAW

A chronic lung disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. § 3.303 (2006).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in September 2004, prior to its 
initial adjudication of the claim.   In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a letter 
mailed in March 2006.  

The Board also acknowledges that the veteran has not been 
afforded a VA examination in response to his claim but has 
determined that no such examination is required in this case 
because the medical evidence of record is sufficient to 
decide the claim and there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
the claim.  See 38 U.S.C.A. § 5103A(c)(4); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The record also reflects that the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  In this regard, the Board notes 
that while the veteran testified at his October 2006 
videoconference hearing that he received treatment for his 
lung disability immediately after service, he also stated 
that these records could not be obtained.  See generally 
Counts v. Brown, 6 Vet. App. 473, 477 (1994) (there is no 
duty to assist when the appellant acknowledges the 
unavailability of records), quoting Porter v. Brown, 5 Vet. 
App. 233, 237 (1993) (VA has no duty to seek to obtain that 
which does not exist).
Therefore, neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  The Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that his COPD was incurred during active 
duty due to his service as a combat engineer.  Specifically, 
the veteran argues that he was exposed to toxic fumes from 
the disposal of land mines.  The Board notes that the 
veteran's service medical records contain no treatment or 
complaints pertaining to the veteran's lungs, and the report 
of examination for discharge in July 1970 show that the 
veteran's lungs and chest were found to be normal upon 
clinical examination.

The post-service medical evidence establishes that the 
veteran was diagnosed with COPD in June 2004, more than 30 
years after is discharge from active duty.  Although the 
medical evidence shows that the veteran has been diagnosed 
with COPD, there is no medical evidence showing a chronic 
lung disability during service, at separation, or until many 
years after the veteran's discharge from service.  The 
lengthy period from separation to first diagnosis is evidence 
against a finding of continuity of symptomatology since 
service, and it weighs heavily against any claim for direct 
service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  Moreover, no competent medical evidence has 
otherwise been presented to show a causal nexus between the 
veteran's COPD and any aspect of his period of service.  
Absent any medical evidence linking the veteran's lung 
disability to service, the Board finds that there is no basis 
for granting service connection for COPD as due directly to 
service. 

In essence, the only evidence in support of the veteran's 
claim for service connection is his own statements.  The 
Board does not doubt the sincerity of the veteran's belief 
that his COPD is due to his active duty service.  While the 
veteran is quite competent to describe his symptoms during 
service or since, as a lay person without appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In sum, the preponderance of the competent evidence is 
against a finding of an in-service chronic lung disability or 
of a nexus between the post service diagnosis of COPD and the 
veteran's active duty service.  Thus, service connection is 
denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for COPD is denied.


REMAND

The veteran contends that service connection is warranted for 
PTSD as it is the result of several in-service stressors he 
encountered while serving in the Republic of Vietnam.  The 
veteran has stated that he worked as a combat engineer in 
Vietnam and was responsible for clearing the roads of land 
mines.  He has also stated that he was exposed to enemy 
mortar fire and saw Vietnamese children who had been wounded 
after stepping on landmines.  The Board notes that the 
veteran's personnel records indicate that he was assigned to 
the 9th Engineering Battalion as a combat engineer and that 
he participated in operations against communist aggressors in 
Chu Lai.  They do not establish that he received any award 
indicative of his participation in combat and the record does 
not show that the RO attempted to verify the veteran's 
stressors.  In addition, while the record contains some 
medical evidence showing that the veteran has been diagnosed 
with PTSD, the outpatient mental health records do not 
provide a link between the veteran's current symptoms and any 
of his claimed in-service stressors.  Therefore, the Board 
has determined that the RO should attempt to verify the 
veteran's in-service stressors and that the veteran should be 
afforded a VA examination to determine whether he has PTSD 
due to any verified stressor(s).

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

2.  The RO or the AMC should prepare a 
summary of the veteran's alleged in-
service combat stressors of exposure to 
rocket attacks and civilians wounded from 
land mines during his time in Vietnam.  
This summary, along with a copy of the 
veteran's DD Form 214 and his service 
personnel records should be sent to the 
United States Army and Joint Services 
Records Research Center (JSRRC).  JSRRC 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

3.  Then, the veteran should be afforded 
a VA psychiatric examination, with an 
appropriate examiner, to determine 
whether he has PTSD due to any verified 
service stressors.  Any indicated studies 
should be performed, and the claims 
folder must be made available to and 
reviewed by the examiner.  If PTSD is 
diagnosed, the examiner should identify 
all elements supporting the diagnosis, to 
include the specific stressors.  If PTSD 
is not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on this matter.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


